GREG AND SHEILA R. MCINTOSH, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentMCINTOSH v. COMMISSIONERNo. 15076-99United States Tax Court2001 Tax Ct. Memo LEXIS 203; March 13, 2001, Filed *203  ORDERED: That the parties file within 30 days of the date of this Order briefs addressing petitioners' Motion for Award of Reasonable Administrative and Litigation Costs.                  John F. Dean                  Special Trial JudgeDated: Washington, DC    March 13, 2001 Dean, John F.On February 26, 2001, petitioners filed a motion for reconsideration of opinion filed February 13, 2001. Upon due consideration, it isORDERED: That petitioners' motion for reconsideration of opinion is granted and that T.C. Memo 2001-35">T.C. Memo 2001-35, filed on February 13, 2001, is withdrawn. It is furtherORDERED: That the Order and Decision entered February 20, 2001, is vacated and set aside. It is furtherORDERED: That the parties file within 30 days of the date of this Order briefs addressing petitioners' Motion for Award of Reasonable Administrative and Litigation Costs.                  John F. Dean                  Special Trial JudgeDated: Washington, DC    March 13, 2001